DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 07/23/2020.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1, 9 and 15 are independent claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 6, 8-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pendergast (US 20070244724) in view of Goudey (US 20210090746).
Regarding claim 1, Pendergast discloses wherein computer-implemented method comprising:
receiving, by a processor, patient medical data associated with a patient (receive physiological patient data for the patient, paragraph 0015);
analyzing the patient medical data to generate a present patient summary for the patient (medical record data includes demographic data, treatment schedule information and outcome information, real-time monitoring parameters, paragraph 0023; electronic medical record – see paragraph 0016);
determining a cohort for the patient based on the present patient summary, the cohort comprising a plurality of similarly situated patients (historic reference database is used to compare the patient’s condition used to find the closest historic patient record corresponding to the medical records of the patient, paragraph 0023); an
 generating at least one medical prediction for the patient at a future age group based at least in part on the cohort for the patient (utilize the historic patient records to not only predict an outcome for an individual patient, but to provide a summary of possible treatments that have been utilized for similar patients having monitoring parameters and medical record data corresponding to the patient currently being treated, paragraph 0004).
Further, Goudey discloses wherein model trainer 130 generally uses medical information about patients previously enrolled in longitudinal AD cohort studies (e.g., from cohort study data store 150, which may include data from the Alzheimer's Disease Neuroimaging Initiative (ADNI) (http://adni.loni.usc.edu/)) to train predictive models used in predicting values of patient Aβ and p-tau pathology status, and in turn, future patient AD pathology status, based on easily-measureable (e.g., measured or determined by non-invasive means) patient attribute values. As illustrated, model trainer 130 includes a vector generator 132 and a pathology prediction trainer 134. The training data may include a first set of labeled data used to train the predictive models and a second set of unlabeled data (e.g., for which the intended label is known) used to verify the accuracy of the trained predictive models and to refine the trained predictive models prior to deployment to application server 140.
The combination of Pendergast and Goudey would have resulted in the medical patient’s records being utilized to further diagnose a person’s conditions in combination with Goudey’s teachings of classifying a patient into discrete cohorts or groups.  One would have been motivated to have combined the teachings because a user in Pendergast is already interested in classifying groups according to a plurality of demographics and arranging them in pre-defined cohorts would have been an obvious variation of classifying them into various demographic groups.  As such, it would have been obvious to have combined the teachings as they would have resulted in a predictable invention. 
Regarding claim 9, Pendergast discloses a system comprising: a processor communicatively coupled to a memory, the processor configured to: 
receive patient medical data associated with a patient (receive physiological patient data for the patient, paragraph 0015);
analyze the patient medical data to generate a present patient summary for the patient (medical record data includes demographic data, treatment schedule information and outcome information, real-time monitoring parameters, paragraph 0023; electronic medical record – see paragraph 0016);
determine a cohort for the patient based on the present patient summary, the cohort comprising a plurality of similarly situated patients (historic reference database is used to compare the patient’s condition used to find the closest historic patient record corresponding to the medical records of the patient, paragraph 0023); and
generate at least one medical prediction for the patient at a future age group based at least in part on the cohort for the patient (utilize the historic patient records to not only predict an outcome for an individual patient, but to provide a summary of possible treatments that have been utilized for similar patients having monitoring parameters and medical record data corresponding to the patient currently being treated, paragraph 0004).
Further, Goudey discloses wherein model trainer 130 generally uses medical information about patients previously enrolled in longitudinal AD cohort studies (e.g., from cohort study data store 150, which may include data from the Alzheimer's Disease Neuroimaging Initiative (ADNI) (http://adni.loni.usc.edu/)) to train predictive models used in predicting values of patient Aβ and p-tau pathology status, and in turn, future patient AD pathology status, based on easily-measureable (e.g., measured or determined by non-invasive means) patient attribute values. As illustrated, model trainer 130 includes a vector generator 132 and a pathology prediction trainer 134. The training data may include a first set of labeled data used to train the predictive models and a second set of unlabeled data (e.g., for which the intended label is known) used to verify the accuracy of the trained predictive models and to refine the trained predictive models prior to deployment to application server 140.
The combination of Pendergast and Goudey would have resulted in the medical patient’s records being utilized to further diagnose a person’s conditions in combination with Goudey’s teachings of classifying a patient into discrete cohorts or groups.  One would have been motivated to have combined the teachings because a user in Pendergast is already interested in classifying groups according to a plurality of demographics and arranging them in pre-defined cohorts would have been an obvious variation of classifying them into various demographic groups.  As such, it would have been obvious to have combined the teachings as they would have resulted in a predictable invention. 
Regarding claim 15, Pendergast discloses a computer program product for dynamic patient outcome predictions comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
receiving, by the processor, patient medical data associated with a patient (receive physiological patient data for the patient, paragraph 0015);
analyzing the patient medical data to generate a present patient summary for the patient (medical record data includes demographic data, treatment schedule information and outcome information, real-time monitoring parameters, paragraph 0023; electronic medical record – see paragraph 0016);
determining a cohort for the patient based on the present patient summary, the cohort comprising a plurality of similarly situated patients (historic reference database is used to compare the patient’s condition used to find the closest historic patient record corresponding to the medical records of the patient, paragraph 0023); and
generating at least one medical prediction for the patient at a future age group based at least in part on the cohort for the patient (utilize the historic patient records to not only predict an outcome for an individual patient, but to provide a summary of possible treatments that have been utilized for similar patients having monitoring parameters and medical record data corresponding to the patient currently being treated, paragraph 0004).
Further, Goudey discloses wherein model trainer 130 generally uses medical information about patients previously enrolled in longitudinal AD cohort studies (e.g., from cohort study data store 150, which may include data from the Alzheimer's Disease Neuroimaging Initiative (ADNI) (http://adni.loni.usc.edu/)) to train predictive models used in predicting values of patient Aβ and p-tau pathology status, and in turn, future patient AD pathology status, based on easily-measureable (e.g., measured or determined by non-invasive means) patient attribute values. As illustrated, model trainer 130 includes a vector generator 132 and a pathology prediction trainer 134. The training data may include a first set of labeled data used to train the predictive models and a second set of unlabeled data (e.g., for which the intended label is known) used to verify the accuracy of the trained predictive models and to refine the trained predictive models prior to deployment to application server 140.
The combination of Pendergast and Goudey would have resulted in the medical patient’s records being utilized to further diagnose a person’s conditions in combination with Goudey’s teachings of classifying a patient into discrete cohorts or groups.  One would have been motivated to have combined the teachings because a user in Pendergast is already interested in classifying groups according to a plurality of demographics and arranging them in pre-defined cohorts would have been an obvious variation of classifying them into various demographic groups.  As such, it would have been obvious to have combined the teachings as they would have resulted in a predictable invention. 
Regarding claim 2, Pendergast discloses further comprising:
determining a target cohort for the patient (historic reference database is used to compare the patient’s condition used to find the closest historic patient record corresponding to the medical records of the patient, paragraph 0023); and
analyzing a plurality of other patient summaries to determine one or more suggested medical changes for the patient to alter the cohort for the patient to the target cohort for the patient (historic reference database is used to compare the patient’s condition used to find the closest historic patient record corresponding to the medical records of the patient, paragraph 0023).
Further, Goudey discloses wherein model trainer 130 generally uses medical information about patients previously enrolled in longitudinal AD cohort studies (e.g., from cohort study data store 150, which may include data from the Alzheimer's Disease Neuroimaging Initiative (ADNI) (http://adni.loni.usc.edu/)) to train predictive models used in predicting values of patient Aβ and p-tau pathology status, and in turn, future patient AD pathology status, based on easily-measureable (e.g., measured or determined by non-invasive means) patient attribute values. As illustrated, model trainer 130 includes a vector generator 132 and a pathology prediction trainer 134. The training data may include a first set of labeled data used to train the predictive models and a second set of unlabeled data (e.g., for which the intended label is known) used to verify the accuracy of the trained predictive models and to refine the trained predictive models prior to deployment to application server 140.
The combination of Pendergast and Goudey would have resulted in the medical patient’s records being utilized to further diagnose a person’s conditions in combination with Goudey’s teachings of classifying a patient into discrete cohorts or groups.  One would have been motivated to have combined the teachings because a user in Pendergast is already interested in classifying groups according to a plurality of demographics and arranging them in pre-defined cohorts would have been an obvious variation of classifying them into various demographic groups.  As such, it would have been obvious to have combined the teachings as they would have resulted in a predictable invention. 
Regarding claim 10, Pendergast does not disclose wherein the processor is further configured to: determine a target cohort for the patient (historic reference database is used to compare the patient’s condition used to find the closest historic patient record corresponding to the medical records of the patient, paragraph 0023); and
analyze a plurality of other patient summaries to determine one or more suggested medical changes for the patient to alter the cohort for the patient to the target cohort for the patient (historic reference database is used to compare the patient’s condition used to find the closest historic patient record corresponding to the medical records of the patient, paragraph 0023).
Further, Goudey discloses wherein model trainer 130 generally uses medical information about patients previously enrolled in longitudinal AD cohort studies (e.g., from cohort study data store 150, which may include data from the Alzheimer's Disease Neuroimaging Initiative (ADNI) (http://adni.loni.usc.edu/)) to train predictive models used in predicting values of patient Aβ and p-tau pathology status, and in turn, future patient AD pathology status, based on easily-measureable (e.g., measured or determined by non-invasive means) patient attribute values. As illustrated, model trainer 130 includes a vector generator 132 and a pathology prediction trainer 134. The training data may include a first set of labeled data used to train the predictive models and a second set of unlabeled data (e.g., for which the intended label is known) used to verify the accuracy of the trained predictive models and to refine the trained predictive models prior to deployment to application server 140.
The combination of Pendergast and Goudey would have resulted in the medical patient’s records being utilized to further diagnose a person’s conditions in combination with Goudey’s teachings of classifying a patient into discrete cohorts or groups.  One would have been motivated to have combined the teachings because a user in Pendergast is already interested in classifying groups according to a plurality of demographics and arranging them in pre-defined cohorts would have been an obvious variation of classifying them into various demographic groups.  As such, it would have been obvious to have combined the teachings as they would have resulted in a predictable invention. 
Regarding claim 16, Pendergast does not disclose further comprising:
determining a target cohort for the patient (historic reference database is used to compare the patient’s condition used to find the closest historic patient record corresponding to the medical records of the patient, paragraph 0023); and
analyzing a plurality of other patient summaries to determine one or more suggested medical changes for the patient to alter the cohort for the patient to the target cohort for the patient (historic reference database is used to compare the patient’s condition used to find the closest historic patient record corresponding to the medical records of the patient, paragraph 0023).
Further, Goudey discloses wherein model trainer 130 generally uses medical information about patients previously enrolled in longitudinal AD cohort studies (e.g., from cohort study data store 150, which may include data from the Alzheimer's Disease Neuroimaging Initiative (ADNI) (http://adni.loni.usc.edu/)) to train predictive models used in predicting values of patient Aβ and p-tau pathology status, and in turn, future patient AD pathology status, based on easily-measureable (e.g., measured or determined by non-invasive means) patient attribute values. As illustrated, model trainer 130 includes a vector generator 132 and a pathology prediction trainer 134. The training data may include a first set of labeled data used to train the predictive models and a second set of unlabeled data (e.g., for which the intended label is known) used to verify the accuracy of the trained predictive models and to refine the trained predictive models prior to deployment to application server 140.
The combination of Pendergast and Goudey would have resulted in the medical patient’s records being utilized to further diagnose a person’s conditions in combination with Goudey’s teachings of classifying a patient into discrete cohorts or groups.  One would have been motivated to have combined the teachings because a user in Pendergast is already interested in classifying groups according to a plurality of demographics and arranging them in pre-defined cohorts would have been an obvious variation of classifying them into various demographic groups.  As such, it would have been obvious to have combined the teachings as they would have resulted in a predictable invention. 
Regarding claim 3, Pendergast discloses further comprising:
determining a target cohort for the patient (historic reference database is used to compare the patient’s condition used to find the closest historic patient record corresponding to the medical records of the patient, paragraph 0023); and
analyzing a plurality of other patient summaries to determine one or more suggested environmental changes for the patient to alter the cohort for the patient to the target cohort for the patient (historic reference database is used to compare the patient’s condition used to find the closest historic patient record corresponding to the medical records of the patient, paragraph 0023; historic reference database can exist over various different geographic areas. As an example, the reference database may include historic patient records from the healthcare facility in which the patient is being treated or the database may be a regional, national or global database that includes an extremely large number of historic patient records to which the information from the patient being treated can be compared, paragraph 0006; the historic reference database 32 can be configured to generate trend alerts 56 to various different healthcare agencies. As an example, if the historic reference database 32 is collecting numerous related historic patient records that indicate an outbreak of a certain medical condition within a concentrated geographic area, the historic reference database 32 may generate a trend alert 56 to a healthcare body, such as the CDC. Since the historic reference database 32 may be collecting patient records either on a regional or national scale, the historic reference database 32 is in a unique position to identify trends occurring over a relatively large geographic area, which was currently unavailable, paragraph 0028).
Further, Goudey discloses wherein model trainer 130 generally uses medical information about patients previously enrolled in longitudinal AD cohort studies (e.g., from cohort study data store 150, which may include data from the Alzheimer's Disease Neuroimaging Initiative (ADNI) (http://adni.loni.usc.edu/)) to train predictive models used in predicting values of patient Aβ and p-tau pathology status, and in turn, future patient AD pathology status, based on easily-measureable (e.g., measured or determined by non-invasive means) patient attribute values. As illustrated, model trainer 130 includes a vector generator 132 and a pathology prediction trainer 134. The training data may include a first set of labeled data used to train the predictive models and a second set of unlabeled data (e.g., for which the intended label is known) used to verify the accuracy of the trained predictive models and to refine the trained predictive models prior to deployment to application server 140.
The combination of Pendergast and Goudey would have resulted in the medical patient’s records being utilized to further diagnose a person’s conditions in combination with Goudey’s teachings of classifying a patient into discrete cohorts or groups.  One would have been motivated to have combined the teachings because a user in Pendergast is already interested in classifying groups according to a plurality of demographics and arranging them in pre-defined cohorts would have been an obvious variation of classifying them into various demographic groups.  As such, it would have been obvious to have combined the teachings as they would have resulted in a predictable invention. 
Regarding claim 11, Pendergast discloses wherein to: determine a target cohort for the patient (historic reference database is used to compare the patient’s condition used to find the closest historic patient record corresponding to the medical records of the patient, paragraph 0023); and
analyze a plurality of other patient summaries to determine one or more suggested environmental changes for the patient to alter the cohort for the patient to the target cohort for the patient (historic reference database is used to compare the patient’s condition used to find the closest historic patient record corresponding to the medical records of the patient, paragraph 0023; historic reference database can exist over various different geographic areas. As an example, the reference database may include historic patient records from the healthcare facility in which the patient is being treated or the database may be a regional, national or global database that includes an extremely large number of historic patient records to which the information from the patient being treated can be compared, paragraph 0006; the historic reference database 32 can be configured to generate trend alerts 56 to various different healthcare agencies. As an example, if the historic reference database 32 is collecting numerous related historic patient records that indicate an outbreak of a certain medical condition within a concentrated geographic area, the historic reference database 32 may generate a trend alert 56 to a healthcare body, such as the CDC. Since the historic reference database 32 may be collecting patient records either on a regional or national scale, the historic reference database 32 is in a unique position to identify trends occurring over a relatively large geographic area, which was currently unavailable, paragraph 0028).
Further, Goudey discloses wherein model trainer 130 generally uses medical information about patients previously enrolled in longitudinal AD cohort studies (e.g., from cohort study data store 150, which may include data from the Alzheimer's Disease Neuroimaging Initiative (ADNI) (http://adni.loni.usc.edu/)) to train predictive models used in predicting values of patient Aβ and p-tau pathology status, and in turn, future patient AD pathology status, based on easily-measureable (e.g., measured or determined by non-invasive means) patient attribute values. As illustrated, model trainer 130 includes a vector generator 132 and a pathology prediction trainer 134. The training data may include a first set of labeled data used to train the predictive models and a second set of unlabeled data (e.g., for which the intended label is known) used to verify the accuracy of the trained predictive models and to refine the trained predictive models prior to deployment to application server 140.
The combination of Pendergast and Goudey would have resulted in the medical patient’s records being utilized to further diagnose a person’s conditions in combination with Goudey’s teachings of classifying a patient into discrete cohorts or groups.  One would have been motivated to have combined the teachings because a user in Pendergast is already interested in classifying groups according to a plurality of demographics and arranging them in pre-defined cohorts would have been an obvious variation of classifying them into various demographic groups.  As such, it would have been obvious to have combined the teachings as they would have resulted in a predictable invention. 
Regarding claim 17, Pendergast discloses wherein further comprising: determining a target cohort for the patient (historic reference database is used to compare the patient’s condition used to find the closest historic patient record corresponding to the medical records of the patient, paragraph 0023); and
analyzing a plurality of other patient summaries to determine one or more suggested environmental changes for the patient to alter the cohort for the patient to the target cohort for the patient (historic reference database is used to compare the patient’s condition used to find the closest historic patient record corresponding to the medical records of the patient, paragraph 0023; historic reference database can exist over various different geographic areas. As an example, the reference database may include historic patient records from the healthcare facility in which the patient is being treated or the database may be a regional, national or global database that includes an extremely large number of historic patient records to which the information from the patient being treated can be compared, paragraph 0006; the historic reference database 32 can be configured to generate trend alerts 56 to various different healthcare agencies. As an example, if the historic reference database 32 is collecting numerous related historic patient records that indicate an outbreak of a certain medical condition within a concentrated geographic area, the historic reference database 32 may generate a trend alert 56 to a healthcare body, such as the CDC. Since the historic reference database 32 may be collecting patient records either on a regional or national scale, the historic reference database 32 is in a unique position to identify trends occurring over a relatively large geographic area, which was currently unavailable, paragraph 0028).
Further, Goudey discloses wherein model trainer 130 generally uses medical information about patients previously enrolled in longitudinal AD cohort studies (e.g., from cohort study data store 150, which may include data from the Alzheimer's Disease Neuroimaging Initiative (ADNI) (http://adni.loni.usc.edu/)) to train predictive models used in predicting values of patient Aβ and p-tau pathology status, and in turn, future patient AD pathology status, based on easily-measureable (e.g., measured or determined by non-invasive means) patient attribute values. As illustrated, model trainer 130 includes a vector generator 132 and a pathology prediction trainer 134. The training data may include a first set of labeled data used to train the predictive models and a second set of unlabeled data (e.g., for which the intended label is known) used to verify the accuracy of the trained predictive models and to refine the trained predictive models prior to deployment to application server 140.
The combination of Pendergast and Goudey would have resulted in the medical patient’s records being utilized to further diagnose a person’s conditions in combination with Goudey’s teachings of classifying a patient into discrete cohorts or groups.  One would have been motivated to have combined the teachings because a user in Pendergast is already interested in classifying groups according to a plurality of demographics and arranging them in pre-defined cohorts would have been an obvious variation of classifying them into various demographic groups.  As such, it would have been obvious to have combined the teachings as they would have resulted in a predictable invention. 
Regarding claim 4, Pendergast discloses wherein determining the cohort for the patient based on the present patient summary comprises: analyzing a plurality of other patient summaries taken at an age group of the patient (historic reference database is used to compare the patient’s condition used to find the closest historic patient record corresponding to the medical records of the patient, paragraph 0023); and
determining the cohort for the patient based on a similarity between the present patient summary and a set of similarly situated patient summaries taken at the age group of the patient (utilize the historic patient records to not only predict an outcome for an individual patient, but to provide a summary of possible treatments that have been utilized for similar patients having monitoring parameters and medical record data corresponding to the patient currently being treated, paragraph 0004).
Further, Goudey discloses wherein model trainer 130 generally uses medical information about patients previously enrolled in longitudinal AD cohort studies (e.g., from cohort study data store 150, which may include data from the Alzheimer's Disease Neuroimaging Initiative (ADNI) (http://adni.loni.usc.edu/)) to train predictive models used in predicting values of patient Aβ and p-tau pathology status, and in turn, future patient AD pathology status, based on easily-measureable (e.g., measured or determined by non-invasive means) patient attribute values. As illustrated, model trainer 130 includes a vector generator 132 and a pathology prediction trainer 134. The training data may include a first set of labeled data used to train the predictive models and a second set of unlabeled data (e.g., for which the intended label is known) used to verify the accuracy of the trained predictive models and to refine the trained predictive models prior to deployment to application server 140.
The combination of Pendergast and Goudey would have resulted in the medical patient’s records being utilized to further diagnose a person’s conditions in combination with Goudey’s teachings of classifying a patient into discrete cohorts or groups.  One would have been motivated to have combined the teachings because a user in Pendergast is already interested in classifying groups according to a plurality of demographics and arranging them in pre-defined cohorts would have been an obvious variation of classifying them into various demographic groups.  As such, it would have been obvious to have combined the teachings as they would have resulted in a predictable invention. 
Regarding claim 12, Pendergast discloses wherein determining the cohort for the patient based on the present patient summary comprises:
analyzing a plurality of other patient summaries taken at an age group of the patient (historic reference database is used to compare the patient’s condition used to find the closest historic patient record corresponding to the medical records of the patient, paragraph 0023);
and determining the cohort for the patient based on a similarity between the present patient summary and a set of similarly situated patient summaries taken at the age group of the patient (utilize the historic patient records to not only predict an outcome for an individual patient, but to provide a summary of possible treatments that have been utilized for similar patients having monitoring parameters and medical record data corresponding to the patient currently being treated, paragraph 0004).
Further, Goudey discloses wherein model trainer 130 generally uses medical information about patients previously enrolled in longitudinal AD cohort studies (e.g., from cohort study data store 150, which may include data from the Alzheimer's Disease Neuroimaging Initiative (ADNI) (http://adni.loni.usc.edu/)) to train predictive models used in predicting values of patient Aβ and p-tau pathology status, and in turn, future patient AD pathology status, based on easily-measureable (e.g., measured or determined by non-invasive means) patient attribute values. As illustrated, model trainer 130 includes a vector generator 132 and a pathology prediction trainer 134. The training data may include a first set of labeled data used to train the predictive models and a second set of unlabeled data (e.g., for which the intended label is known) used to verify the accuracy of the trained predictive models and to refine the trained predictive models prior to deployment to application server 140.
The combination of Pendergast and Goudey would have resulted in the medical patient’s records being utilized to further diagnose a person’s conditions in combination with Goudey’s teachings of classifying a patient into discrete cohorts or groups.  One would have been motivated to have combined the teachings because a user in Pendergast is already interested in classifying groups according to a plurality of demographics and arranging them in pre-defined cohorts would have been an obvious variation of classifying them into various demographic groups.  As such, it would have been obvious to have combined the teachings as they would have resulted in a predictable invention. 
Regarding claim 18, Pendergast discloses wherein determining the cohort for the patient based on the present patient summary comprises:
analyzing a plurality of other patient summaries taken at an age group of the patient (historic reference database is used to compare the patient’s condition used to find the closest historic patient record corresponding to the medical records of the patient, paragraph 0023); and
determining the cohort for the patient based on a similarity between the present patient summary and a set of similarly situated patient summaries taken at the age group of the patient (utilize the historic patient records to not only predict an outcome for an individual patient, but to provide a summary of possible treatments that have been utilized for similar patients having monitoring parameters and medical record data corresponding to the patient currently being treated, paragraph 0004).
Further, Goudey discloses wherein model trainer 130 generally uses medical information about patients previously enrolled in longitudinal AD cohort studies (e.g., from cohort study data store 150, which may include data from the Alzheimer's Disease Neuroimaging Initiative (ADNI) (http://adni.loni.usc.edu/)) to train predictive models used in predicting values of patient Aβ and p-tau pathology status, and in turn, future patient AD pathology status, based on easily-measureable (e.g., measured or determined by non-invasive means) patient attribute values. As illustrated, model trainer 130 includes a vector generator 132 and a pathology prediction trainer 134. The training data may include a first set of labeled data used to train the predictive models and a second set of unlabeled data (e.g., for which the intended label is known) used to verify the accuracy of the trained predictive models and to refine the trained predictive models prior to deployment to application server 140.
The combination of Pendergast and Goudey would have resulted in the medical patient’s records being utilized to further diagnose a person’s conditions in combination with Goudey’s teachings of classifying a patient into discrete cohorts or groups.  One would have been motivated to have combined the teachings because a user in Pendergast is already interested in classifying groups according to a plurality of demographics and arranging them in pre-defined cohorts would have been an obvious variation of classifying them into various demographic groups.  As such, it would have been obvious to have combined the teachings as they would have resulted in a predictable invention. 
Regarding claim 6, Pendergast discloses wherein generating the at least one medical prediction for the patient at a future age group based at least in part on the cohort for the patient comprises: analyzing a set of similarly situated patient summaries taken at the future age group (historic reference database is used to compare the patient’s condition used to find the closest historic patient record corresponding to the medical records of the patient, paragraph 0023); and 
determining medical outcomes for the set of similarly situated patient summaries taken at the future age group to predict the at least one medical predictions for the patient at the future age group (utilize the historic patient records to not only predict an outcome for an individual patient, but to provide a summary of possible treatments that have been utilized for similar patients having monitoring parameters and medical record data corresponding to the patient currently being treated, paragraph 0004).
Further, Goudey discloses wherein model trainer 130 generally uses medical information about patients previously enrolled in longitudinal AD cohort studies (e.g., from cohort study data store 150, which may include data from the Alzheimer's Disease Neuroimaging Initiative (ADNI) (http://adni.loni.usc.edu/)) to train predictive models used in predicting values of patient Aβ and p-tau pathology status, and in turn, future patient AD pathology status, based on easily-measureable (e.g., measured or determined by non-invasive means) patient attribute values. As illustrated, model trainer 130 includes a vector generator 132 and a pathology prediction trainer 134. The training data may include a first set of labeled data used to train the predictive models and a second set of unlabeled data (e.g., for which the intended label is known) used to verify the accuracy of the trained predictive models and to refine the trained predictive models prior to deployment to application server 140.
The combination of Pendergast and Goudey would have resulted in the medical patient’s records being utilized to further diagnose a person’s conditions in combination with Goudey’s teachings of classifying a patient into discrete cohorts or groups.  One would have been motivated to have combined the teachings because a user in Pendergast is already interested in classifying groups according to a plurality of demographics and arranging them in pre-defined cohorts would have been an obvious variation of classifying them into various demographic groups.  As such, it would have been obvious to have combined the teachings as they would have resulted in a predictable invention. 
Regarding claim 14, Pendergast discloses wherein generating the at least one medical prediction for the patient at a future age group based at least in part on the cohort for the patient comprises: analyzing a set of similarly situated patient summaries taken at the future age group (utilize the historic patient records to not only predict an outcome for an individual patient, but to provide a summary of possible treatments that have been utilized for similar patients having monitoring parameters and medical record data corresponding to the patient currently being treated, paragraph 0004); and
determining medical outcomes for the set of similarly situated patient summaries taken at the future age group to predict the at least one medical predictions for the patient at the future age group (utilize the historic patient records to not only predict an outcome for an individual patient, but to provide a summary of possible treatments that have been utilized for similar patients having monitoring parameters and medical record data corresponding to the patient currently being treated, paragraph 0004).
Further, Goudey discloses wherein model trainer 130 generally uses medical information about patients previously enrolled in longitudinal AD cohort studies (e.g., from cohort study data store 150, which may include data from the Alzheimer's Disease Neuroimaging Initiative (ADNI) (http://adni.loni.usc.edu/)) to train predictive models used in predicting values of patient Aβ and p-tau pathology status, and in turn, future patient AD pathology status, based on easily-measureable (e.g., measured or determined by non-invasive means) patient attribute values. As illustrated, model trainer 130 includes a vector generator 132 and a pathology prediction trainer 134. The training data may include a first set of labeled data used to train the predictive models and a second set of unlabeled data (e.g., for which the intended label is known) used to verify the accuracy of the trained predictive models and to refine the trained predictive models prior to deployment to application server 140.
The combination of Pendergast and Goudey would have resulted in the medical patient’s records being utilized to further diagnose a person’s conditions in combination with Goudey’s teachings of classifying a patient into discrete cohorts or groups.  One would have been motivated to have combined the teachings because a user in Pendergast is already interested in classifying groups according to a plurality of demographics and arranging them in pre-defined cohorts would have been an obvious variation of classifying them into various demographic groups.  As such, it would have been obvious to have combined the teachings as they would have resulted in a predictable invention. 
Regarding claim 20, Pendergast discloses wherein generating the at least one medical prediction for the patient at a future age group based at least in part on the cohort for the patient comprises: analyzing a set of similarly situated patient summaries taken at the future age group (utilize the historic patient records to not only predict an outcome for an individual patient, but to provide a summary of possible treatments that have been utilized for similar patients having monitoring parameters and medical record data corresponding to the patient currently being treated, paragraph 0004); and
determining medical outcomes for the set of similarly situated patient summaries taken at the future age group to predict the at least one medical predictions for the patient at the future age group (utilize the historic patient records to not only predict an outcome for an individual patient, but to provide a summary of possible treatments that have been utilized for similar patients having monitoring parameters and medical record data corresponding to the patient currently being treated, paragraph 0004).
Further, Goudey discloses wherein model trainer 130 generally uses medical information about patients previously enrolled in longitudinal AD cohort studies (e.g., from cohort study data store 150, which may include data from the Alzheimer's Disease Neuroimaging Initiative (ADNI) (http://adni.loni.usc.edu/)) to train predictive models used in predicting values of patient Aβ and p-tau pathology status, and in turn, future patient AD pathology status, based on easily-measureable (e.g., measured or determined by non-invasive means) patient attribute values. As illustrated, model trainer 130 includes a vector generator 132 and a pathology prediction trainer 134. The training data may include a first set of labeled data used to train the predictive models and a second set of unlabeled data (e.g., for which the intended label is known) used to verify the accuracy of the trained predictive models and to refine the trained predictive models prior to deployment to application server 140.
The combination of Pendergast and Goudey would have resulted in the medical patient’s records being utilized to further diagnose a person’s conditions in combination with Goudey’s teachings of classifying a patient into discrete cohorts or groups.  One would have been motivated to have combined the teachings because a user in Pendergast is already interested in classifying groups according to a plurality of demographics and arranging them in pre-defined cohorts would have been an obvious variation of classifying them into various demographic groups.  As such, it would have been obvious to have combined the teachings as they would have resulted in a predictable invention. 
Regarding claim 8, Pendergast discloses wherein further comprising: enacting an action based on the at least one medical prediction for the patient (based upon the outcome information, treatment information and diagnosis information, the physician can then more quickly and easily diagnose the patient, develop a treatment schedule and provide outcome information to the patient based upon the sampling of historic patients that had similar medical record data and monitoring parameters, paragraph 0008).
6.	Claim 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pendergast in view of Goudey in view of Subbian (US 20190114362).
Regarding claim 5, Pendergast does not disclose wherein the similarity between the present patient summary and the set of similarly situated patient summaries comprises a cosign similarity metric.
However, Subbian discloses wherein the social-networking system may calculate a similarity metric between the query embedding and the entity embedding for each of the retrieved entity embeddings. The similarity metric measures a degree of similarity of the query embedding to the entity embedding. The similarity metric may be a cosign similarity. The social-networking system may rank the entities based on their respective calculated similarity metrics (paragraph 0010).
The combination of Pendergast and Subbian would have resulted in the medical patient’s records being utilized to further diagnose a person’s conditions in combination with Subbian’s teachings to use cosign similarities to determine the reliability of predictive measures.  One would have been motivated to have combined the teachings because a user in Pendergast is already interested in predicting treatment for a patient based on similarity data and using cosign teachings would have been an obvious variation of classifying them into various demographic groups.  As such, it would have been obvious to have combined the teachings as they would have resulted in a predictable invention. 
Regarding claim 13, Pendergast does not disclose wherein the similarity between the present patient summary and the set of similarly situated patient summaries comprises a cosign similarity metric.
However, Subbian discloses wherein the social-networking system may calculate a similarity metric between the query embedding and the entity embedding for each of the retrieved entity embeddings. The similarity metric measures a degree of similarity of the query embedding to the entity embedding. The similarity metric may be a cosign similarity. The social-networking system may rank the entities based on their respective calculated similarity metrics (paragraph 0010).
The combination of Pendergast and Subbian would have resulted in the medical patient’s records being utilized to further diagnose a person’s conditions in combination with Subbian’s teachings to use cosign similarities to determine the reliability of predictive measures.  One would have been motivated to have combined the teachings because a user in Pendergast is already interested in predicting treatment for a patient based on similarity data and using cosign teachings would have been an obvious variation of classifying them into various demographic groups.  As such, it would have been obvious to have combined the teachings as they would have resulted in a predictable invention. 
Regarding claim 19, Pendergast does not disclose wherein the similarity between the present patient summary and the set of similarly situated patient summaries comprises a cosign similarity metric.
However, Subbian discloses wherein the social-networking system may calculate a similarity metric between the query embedding and the entity embedding for each of the retrieved entity embeddings. The similarity metric measures a degree of similarity of the query embedding to the entity embedding. The similarity metric may be a cosign similarity. The social-networking system may rank the entities based on their respective calculated similarity metrics (paragraph 0010).
The combination of Pendergast and Subbian would have resulted in the medical patient’s records being utilized to further diagnose a person’s conditions in combination with Subbian’s teachings to use cosign similarities to determine the reliability of predictive measures.  One would have been motivated to have combined the teachings because a user in Pendergast is already interested in predicting treatment for a patient based on similarity data and using cosign teachings would have been an obvious variation to utilize teachings to more accurately predict treatment as it would have improved the reliability of said predictions.  As such, it would have been obvious to have combined the teachings as they would have resulted in a predictable invention.
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pendergast in view of Goudey in view of Moturu (US 20170004260).
Regarding claim 7, Pendergast does not disclose further comprising: receiving a patient input comprising a modification of a behavior of the patient; adjusting the patient cohort based on the modification of the behavior of the patient; and generating a second medical prediction based on the adjustment to the patient cohort.
However, Moturu discloses wherein in another example, generating a digital care plan can include selecting a second therapeutic intervention from the set of therapeutic interventions, based on processing at least one of a log of use dataset and a mobility behavior supplementary dataset with the therapeutic intervention predictive model, where the second therapeutic intervention is distinct from a first therapeutic intervention and a personalized therapeutic intervention (e.g., selected for dynamic modification of the dynamic care plan), wherein the first therapeutic intervention is from a behavioral therapy intervention category, wherein the second therapeutic intervention is from a biosignal-related intervention category, and the method further including after promoting the first therapeutic intervention at the mobile computing device, promoting the second therapeutic intervention at a biosignal detector coupled to the patient, according to the digital care plan (paragraph 0120).
The combination of Pendergast and Moturu would have resulted in the medical patient’s records being utilized to further diagnose a person’s conditions in combination with Moturu’s teachings to dynamically adjust treatment plans according to different variables within a patient. One would have been motivated to have combined the teachings because a user in Pendergast is already interested in dynamically predicting treatment for a patient based on similarity data and thus it would have been an obvious variation of utilizing dynamic data to better predict a user’s treatment. As such, it would have been obvious to have combined the teachings as they would have resulted in a predictable invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174